To compel the vacation of an order quashing a capias.
Granted May 6, 1891, with costs.
The affidavit sets forth among other things, that during the *66months of April, September and October, 1890, defendant purchased from relators clothing of the value of $1,850; that defendant from the first day of April, 1890, to November 1st, 1890, obtained and received goods at his store of the value of $.15,000, and had not paid out during said period to exceed $1,500, although during the same period he had disposed of goods of the value of upwards of $12,000; that said defendant informed affiant that he had sold said goods for cash and that he had not sold any goods except for cash and had never shipped any goods by railroad or otherwise except to return some few goods to wholesale merchants from whom he had purchased the same.
Affiant further sets forth in detail that defendant had shipped to various persons, naming them, who were not wholesale dealers, large quantities of dry goods, boots and shoes and clothing, giving in each case the date of shipment, and that such shipments were made fraudulently and with intent then- and there to prevent the creditors of said defendant from reaching said goods.